PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,714,607
Issue Date: 6 May 2014
Application No. 13/778,988
Filing or 371(c) Date: 27 Feb 2013
Attorney Docket No. SK09294
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed January 24, 2022, to accept the unintentionally delayed payment of the 3 ½ maintenance fee for the above-identified patent.

The petition is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C. 704.

Maintenance fees as set forth in §§ 1.20(e)  through (g)  are required to be paid in all patents based on applications filed on or after December 12, 1980, except as noted in paragraph (b) of 37 CFR 1.362, to maintain a patent in force beyond 4, 8 and 12 years after the date of grant. 37 CFR 1.362(d) and (e) set forth the time periods when the maintenance fees for a utility patent can be paid without surcharge and with surcharge, respectively. A petition may be filed to accept the unintentionally delayed payment of a maintenance fee in the event that a maintenance fee is not timely paid.

The 3 ½ year maintenance fee could have been paid until Monday, May 7, 2018 with a surcharge. No timely 3 ½ year maintenance fee being filed, the patent became expired.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; and (3) payment of the petition fee set forth in 37 CFR 1.17(m). Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information. This change went into effect on December 18, 2013, the effective date of the Patent Law Treaties Implementation Act, and applies to this petition. 

This petition does not satisfy (1), (2), and (3) above.

With respect to item (1): The petition does not satisfy 1.378(b)(3). Petitioner has submitted the required statement of unintentional delay. However, this petition was filed more than two years after the patent expired for nonpayment of the 3 ½ year maintenance fee. 

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment was unintentional where the petition to accept such maintenance fee payment was filed more than two years after the date the patent expired for nonpayment. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.


The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the payment of the maintenance fee until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 41(c)(1) and 37 CFR 1.378 rests with the petitioner. A general assertion of financial difficulty in paying the maintenance fee is not a sufficient explanation for the delay. A more detailed explanation of the reasons behind the delay in paying the first, and probably the second, maintenance fees is required.

The first period of delay petitioner must address on renewed petition is the delay in payment of the maintenance fee that resulted in the expiration of this patent. Petitioner must explain why deadline for payment of the 3 ½ year maintenance fee was missed. Who was responsible for keeping track of the due date? Was the due date for the 3 ½ year maintenance fee entered in a reminder system? Why was the May 7, 2018 deadline for paying the 3 ½ year maintenance fee missed?

The second period of delay petitioner must address on renewed petition is the delay in filing the petition pursuant to 37 CFR 1.378(b). Under what circumstances and what specific date was the expiration of the patent discovered? When was the petition filed relative to that date? Please explain the delay in filing a petition to reinstate the patent.

The third period of delay petitioner may have to address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.378(b). The third period of delay becomes an issue only if there is a delay in filing a renewed petition.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus the patentee does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989).

Petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378.  See MPEP 2590(I).

See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

With respect to (2) above:  Petitioner paid the $500 3 ½ year maintenance fee with the present petition.  However, the 7 ½ year maintenance fee was due, at the latest, on May 6, 2022, and the Office has no record of receiving the 7 ½ year maintenance fee and surcharge. Petitioner did not indicate that the 7 ½ year maintenance fee and surcharge were being submitted with the present petition. 

Did petitioner proffer the 7 ½ year maintenance fee and surcharge by the May 6, 2022 deadline? If so, please provide evidence that payment was attempted. Please submit the $940 7 ½ year maintenance fee, regardless.

With respect to item (3):  Petitioner paid a $125 petition fee. However, the micro entity petition fee is $525. Please submit the $400 balance due for the present petition.                                                                                                                                                                                                     

If petitioner did not proffer the 7 ½ year maintenance fee and surcharge prior to May 6, 2022, then a second maintenance fee petition is due. Since two maintenance fees were missed, two petition fees are required. Petitioner must pay another $525 petition fee for the missed 7 ½ year maintenance fee if no timely attempt to pay the 7 ½ year maintenance fee was made.

It is noted the address listed on the petition differs from the address of record. 
Petitioner has appointed a representative to conduct all business before the Office.  The Office will not engage in dual correspondence with petitioner and petitioner’s representative.  Accordingly, petitioner must conduct all future correspondence with this Office through the representative of record.  If petitioner no longer wishes to be represented by the representative of record, then a revocation of the power of attorney or patent agent should be submitted.  A correspondence address must be included on the correspondence instructing the Office where all future communications are to be mailed.  See 37 CFR 1.33(a). Form PTO/AIA /81A should be used. The form can be found on the Office’s website – uspto.gov.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571)273-8300 
ATTN: Office of Petitions

Registered users may file via EFS-Web.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        

CC:	LIONEL A. SUBER
	1400 EAST WASHINGTON STREET
	SPRINGFIELD, IL 62703